Citation Nr: 1708419	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of traumatic brain injury.

2.  Entitlement to a rating in excess of 10 percent for post-concussion headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 1992.  These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


REMAND

Following a remand by the Board in January 2015, a VA examination was conducted in May 2015 to evaluate the Veteran's service-connected residuals of traumatic brain injury and post-concussion headaches.  The May 2015 VA examination report references VA treatment reports from May 2013 and October 2014.  However, a review of the Veteran's claims file reveals that VA treatment reports associated with the claims file are only dated to November 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran also indicated at his November 2014 hearing before the Board that he receives regular treatment at the VA Medical Center in Seattle for his traumatic brain injury residuals and post-concussion headaches.  As such, remand for updated VA treatment records is necessary.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of the Veteran's response, the RO must obtain all updated VA treatment records from November 2012 to present, to include VA treatment reports from May 2013 and October 2014, and associate them with the Veteran's claims file.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  After completing the above action, and any other development as may be indicated by a response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

